                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                                   Oscar Holt III
Cathryn Harris-Marchesi                                                                   Of Counsel
Albert D. Manuel III
                                                            August 4, 2020

    VIA ELECTRONIC CASE FILING
    Honorable Anne Y. Shields
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    100 Federal Plaza
    Central Islip, NY 11722-9014

             Re:      Sharpe v. County of Nassau, et. al.
                      Docket No.: CV-15-6446 (GRB)(AYS)

    Dear Judge Shields:

           As you are aware, we are the attorneys representing the Plaintiff in the above
    referenced matter. We wish to inform the Court that a member of our staff, Tricia S. Lindsay,
    Esq., has resigned. Accordingly, we respectfully request that her name be removed as an
    attorney for this matter.

             We thank the Court for its kind consideration.

                                                            Respectfully submitted,

                                                            /S/ Frederick K. Brewington
                                                            FREDERICK K. BREWINGTON

    FKB:pl
